Citation Nr: 0206655	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  97-20 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from August 
1951 to August 1955, and from September 1955 to September 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating action by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
to reopen a claim of service connection for a low back 
disorder.  


FINDINGS OF FACT

1.  A December 1989 Board decision denied service connection 
for a back disability based on a finding that there was no 
nexus between the veteran's current low back disorder and his 
military service.

2.  Evidence received since the December 1989 Board decision 
was not previously of record and bears directly and 
substantially on the question of whether a current low back 
disorder is causally related to the veteran's military 
service.

3.  The evidence at least in a state of equipoise regarding a 
nexus between the veteran's military service and his current 
low back disorder.


CONCLUSIONS OF LAW

1.  Evidence submitted since the December 1989 Board decision 
is new and material, and the claim of entitlement to service 
connection for a low back disorder disorder is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

2.  Service connection for a low back disorder is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  [In Dyment v. 
Principi, No. 00-7075 at 7 Fed. Cir. (April 24, 2002) and 
Bernklau v. Principi, No. 00-7122 (May, 20, 2002), the United 
States Court of Appeals for the Federal Circuit held that the 
"duty to assist" provisions of section 3(a) of the VCAA do 
not have retroactive effect.  Nevertheless, the Board remains 
bound by VAOPGCPREC 11-2000 which held that they do.  
Regardless, for the reasons explained below, the matter of 
VCAA retroactivity is moot.]  [The regulations implementing 
the VCAA also include a new definition of new and material 
evidence.  However, that provision applies only to claims to 
reopen filed on or after August 29, 2001.  Hence, it does not 
apply in the instant case.]

The duty to assist provisions of the VCAA do not apply until 
a previously denied claim has been reopened.  38 U.S.C.A. 
§ 5103A(f).  The RO found that new and material evidence had 
been submitted, and efforts to comply with the VCAA mandates 
were undertaken.

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claim has been considered on the merits.  The record 
includes service medical records, VA examination reports, 
private medical records, and private medical opinions.  No 
available outstanding evidence has been identified.  The 
veteran has been notified of the applicable laws and 
regulations.  Discussions in the rating decision, statement 
of the case, and supplemental statements of the case have 
informed him what he needs to establish entitlement to the 
benefit sought and what evidence VA has obtained.  Remand of 
this case to the RO for consideration in light of the 
regulations implementing the VCAA would serve no useful 
purpose, especially in light of the determination below.

Factual Background

Service medical records reveal that the veteran was 
hospitalized in August 1952 with a lumbosacral strain 
sustained throwing sandbags.  Reports of a backache continued 
in October 1952.  In September 1953, the veteran was treated 
for complaints of a backache.  An August 1955 separation 
examination showed a normal spine, and a reenlistment 
examination in September 1955 also noted no spine defects.  
He was treated in August 1957 for complaints of a "tight 
feeling" in his left leg; a doctor noted that the veteran 
"still" had paresthesia in his legs in May 1959.  During a 
periodic examination in May 1966, the veteran complained of 
knee pain; on orthopedic examination, the knees were normal, 
and the examiner noted that the back was supple with an 
excellent range of motion.  On March 1971 retirement 
examination, the examiner noted a history of a 1952 back 
injury which had healed completely.

Service connection for a lumbosacral strain was denied in a 
January 1956 rating action, based on a lack of treatment 
records after the August 1952 injury.

Private chiropractic records from July 1983 to February 1988 
reveal complaints of "chronic intermittent" low back pain 
in July and August 1983.  In February 1988, the veteran 
complained of pain in his low back and both legs.  He stated 
he had back problems since he hurt is back in Korea when 
throwing sand bags.

Post-service treatment records from December 1981 to July 
1985, from the clinic at Bergstrom Air Force Base, reveal 
complaints of low back pain in May 1985.  The veteran 
reported that he had pulled his back using a weed eater, and 
had pain in the lumbosacral area.  An x-ray showed moderate 
lumbar scoliosis at the L2-L3 level; partial sacralization of 
L5; disc space narrowing at L4-L5 and L5-S1; and osteophyte 
formation at L2, L3, and L4.  Lumbosacral strain and spasm 
was diagnosed.  In July 1985, he complained that the pain was 
radiating into both thighs.  Degenerative joint disease of 
the lumbosacral spine, and degenerative disc disease, were 
diagnosed.  In June 1986, the veteran complained of a one 
year history of low back pain.  

VA outpatient records from May 1986 to January 1988 reveal 
complaints of low back pain beginning in May 1986; the 
veteran reported that he injured it "recently" with a 
twisting motion.  A history of a 1952 back injury was 
reported.  X-rays showed degenerative joint disease and 
degenerative disc disease.  Lumbar spondylosis with 
radiculopathy was diagnosed.  The veteran complained of low 
back pain and radiation to both legs in July 1986.  The 
diagnosis was degenerative joint disease of the lumbosacral 
spine, based on x-rays.  In March 1987, a doctor in the 
orthopedics clinic responded to an unidentified February 1987 
letter by listing answers to numbered questions.  The fifth 
such response stated that the "Back condition is NOT service 
connected." (Emphasis in original.)

The Board denied service connection for a bilateral knee 
disorder and a low back disorder in a December 1989 decision, 
based on the foregoing evidence. 

Evidence received since the December 1989 Board decision 
includes a summary of treatment dated in January 1989, and 
submitted to VA in October 1996, wherein a chiropractor 
reported that he had treated the veteran from July 1983 to 
January 1989.  The reported history included a 1952 injury in 
service and a return of symptoms for short times in 1956, 
1959, 1966, and 1967.  Each recurrence was worse than the 
previous episodes.  The diagnosis was traumatic lumbar 
neuritis due to vertebral subluxation of the lumbar 
vertebrae, radiating into the sciatic nerves bilaterally.

In a January 1993 treatment summary by a private neurologist, 
a forty year history of back and bilateral leg pain was 
reported.  A September 1991 CT scan showed a disc bulge at 
L4-L5, and an October 1991 bone scan was compatible with mild 
degenerative disease of the lower lumbar spine.  January 1993 
CT assisted lumbar myelography showed a small focal right 
paracentral disc herniation at L3-L4, which had not appeared 
on previous studies.

In a July 1996 report of a review of unspecified "numerous 
medical records," a private physician noted that service 
medical records showed an August 1952 back injury, and August 
1953 recurrence of back pain, August 1957 treatment for leg 
pain that "may have been a sciatica-type episode," and May 
1959 treatment for continued paresthesia.  The 1971 
retirement examination, which noted a 1952 injury with "full 
recovery no sequelae," was also reviewed.  The doctor 
concluded the veteran had recurrent symptoms of back pain and 
paresthesia of the legs in service, and these were related to 
his August 1952 injury.

On November 1997 VA orthopedic examination, the report of 
which was corrected and resubmitted in March 1998, the 
veteran's service medical records and the claims file were 
not available.  The examiner noted an in-service back injury 
in 1952, and a claim of recurrent back pain in 1953, as well 
as reports of leg problems in 1957 and 1959.  A March 1989 
myelogram showed a small disc herniation at L3-L4, and an 
October 1991 electromyelogram described L4/L5 radiculopathy.  
The veteran complained of severe pain in both legs and low 
back pain; he also complained of stiffness and fatigability.  
A December 1997 x-ray showed osteoporosis, spondylolysis at 
L4, and facet joint osteoarthritis in the lumbar spine.  A 
diagnosis of polyneuropathy was "almost established."  In 
the March 1998 addendum and correction, the examiner repeated 
that polyneuropathy was very likely.  The examiner commented 
that the veteran's present back condition was the result of 
the evolution of his chronic lumbosacral sprain.

On July 1998 VA examination, the veteran's medical records 
and the claims file were reviewed.  The examiner noted a 1972 
[sic] injury in service, normal quadrennial examinations, and 
a notation on 1991 [sic] separation examination that there 
were no complaints or sequelae associated with the back.  
Back problems recurred in 1983, twelve years later.  The 
examiner opined that there was no relationship between the 
1972 back strain and the 1983 abnormalities.

Analysis

New and material evidence

Generally, when a claim is disallowed by the Board, it may 
not be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7104(b).  
Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  [As was noted previously, an amended 
version of 38 C.F.R. § 3.156(a) is effective only for claims 
filed on or after August 29, 2001.  Hence, it does not apply 
in the instant case.  66 Fed. Reg. 45620-45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).] 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 

Here, several VA examination reports and private medical 
opinions directly relating to the matter of a nexus between 
current back disability and service have been submitted.  
This evidence was not previously of record, and bears 
directly and substantially upon the veteran's claim.  Hence 
it is new and material, and the claim of service connection 
for a low back disorder is reopened.

Service connection

Inasmuch as the claim has been reopened, analysis proceeds to 
de novo review.  The Board finds at the outset that the 
evidence of record is sufficient for the determination 
required, and that further development of the evidence is not 
necessary.

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the 
merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  Hickson v. West 12 Vet. App. 
247, 253 (1999).

38 U.S.C.A. § 5107(b) provides that where there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the veteran shall be given the benefit of the doubt 
on that issue.

The evidence clearly establishes an in-service back injury, 
and a current low back disorder.  Two of the three critical 
elements for establishing service connection are therefore 
met.  The sole remaining issue is that of a nexus between the 
in-service injury and the current disability.

The Board finds that the evidence of record is at least in a 
state of equipoise regarding a relationship between the 1952 
back strain and the veteran's current low back condition.  
Although the 1971 separation examination noted that the 1952 
injury had healed completely, it did not consider the 1953 
recurrence of back pain, nor did it mention the leg pains in 
1957 or 1959.  The initial treatment for back pain following 
service was in 1983, twelve years after separation, but the 
chiropractor reported that the problems were chronic and 
intermittent.  During the mid-1980's, the veteran apparently 
aggravated his back condition , but consistently reported his 
history of an in-service back injury.  His subsequent 
episodes of back complaints have been described as 
exacerbations.

Three examining physicians, two VA and one private, have 
offered opinions on the relationship between the veteran's 
current disability and his military service.  [An additional 
VA doctor made the statement that the back condition was not 
service connected in response to an unspecified question, but 
because it is not clear whether he was reaching a conclusion 
regarding the etiology of the current back disability or 
merely reciting the current state of affairs, the statement 
is not considered probative.]  Of the three doctors, one 
stated that the 1952 injury had not healed completely, and 
the neurological symptoms in 1957 and 1959 were sequelae of 
the initial back injury.  The second, a VA doctor, opined 
that the veteran's current back condition was the 
"evolution" of his chronic lumbosacral sprain.  While he 
was not able to review the service medical records or claims 
file, the history he relied upon is accurate, and he 
adequately explained his rationale in reaching his 
conclusion.  The final opinion, also from a VA doctor, shows 
significant deficiencies in review of the record, noting 
incorrect dates for the initial injury and separation.  
Moreover, there is no indication that the physician ever 
actually examined the veteran; the report indicates only a 
record review took place, and further offers no rationale or 
reasoning for his opinion that no nexus exists.  Because of 
the inaccuracies in the report and the lack of explanation of 
the reasoning for this, the Board finds the July 1998 
examination is less probative of the issue than the 
cumulative effect of the other two opinions.

Considering the evidence in its totality, the Board finds 
that it is at least in equipoise in the matter of a nexus 
between the current low back disability and service.  Under 
38 U.S.C.A. § 5107(b), the remaining reasonable doubt must be 
resolved in the veteran's favor.  Consequently, the third of 
the three above-outlined requirements for establishing 
service connection is met, and service connection for a low 
back disorder is warranted.


ORDER

Service connection for a low back disorder is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

